Citation Nr: 1628453	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  10-03 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for traumatic brain injury (TBI).

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an increased rating for shell fragment wound of the right calf, currently rated as 10 percent disabling effective since July 14, 2015.

4.  Entitlement to an increased rating for shell fragment wound of the left ankle, currently rated as 10 percent disabling effective since December 12, 2001.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had honorable active service in the U.S. Marine Corps from November 1967 to May 1969, including combat service in the Republic of Vietnam, for which he received decorations including a Purple Heart medal and Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2006, July 2015, and November 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

A March 2006 rating decision granted service connection for PTSD, effective from June 7, 2004.  The Veteran appealed from the assigned initial rating of 50 percent.  

The Veteran had also appealed from the denial of entitlement to total disability based on individual unemployability (TDIU), which was denied several times.  That benefit was granted in full, effective from June 7, 2004, in a December 2015 rating decision.  Thus, it is no longer on appeal or under the Board's jurisdiction.  

The Board observes that the RO contacted the Veteran to determine whether he desired to continue his appeal of the rating for PTSD, in light of the grant of a 100 rating through a TDIU for the entire period on appeal.  See December 2015 phone record; January 2016 RO internal email.  However, the claims file does not reflect that the Veteran has withdrawn this claim; thus, it remains on appeal herein.

The Veteran requested and was scheduled for a Board videoconference hearing for the PTSD rating issue.  He did not appear for the scheduled hearing on June 29, 2016; however, as explained below, there is conflicting information as to his current address, such that it is unclear if he received notice of this scheduled hearing date.

Further, the RO requested arguments as to the PTSD rating issue from the Veteran's previously appointed national Veterans Service Organization (VSO) representative; such arguments were received in December 2015 and April 2016.  However, this is not the Veteran's currently appointed representative.  In this regard, the Veteran submitted a new VA Form 21-22 in December 2015 to appoint the Texas Veterans Commission as his representative, with no limitations, and this State VSO authorized the appointment.  VA's claims tracking system has now been updated, and the Veteran has the right to representation from his chosen representative.

In addition, the Veteran submitted a standard notice of disagreement (SNOD) for three issues, thereby triggering the Board's jurisdiction.  A July 2015 SNOD identified a dispute from a July 5, 2015, notice of rating decision, which had denied a claim to reopen the issue of service connection for TBI.  Although the Veteran did not specifically identify that issue in the SNOD, this was the only issue denied in a July 2015 rating decision.  Thus, it is apparent that this was the issue appealed.

A December 2015 SNOD identified a dispute from a November, 10, 2015, notice of rating decision.  That decision addressed four issues of evaluation for shell fragment wound (SFW) residuals.  However, the Veteran only submitted an SNOD for two of these determinations: increased rating for SFW of the right calf, for which a rating in excess of 10 percent and been denied; and increased rating for SFW of the left ankle, for which a rating of 10 percent had been granted as of July 14, 2015.

In a VA 21-526EZ received in December 2015, the Veteran submitted claims for service connection for hearing loss, tinnitus, low back disability (lumbar disc displacement and low back pain), coronary vascular disease, neurobehavioral effects, hepatitis C, hepatic steatosis, and renal toxicity.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Thus, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

For the above reason, all issues on appeal are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Veteran did not appear for the scheduled videoconference hearing for the PTSD rating issue on June 29, 2016.  However, hearing notices dated May 27 and June 21, 2016, were forwarded to an address at [redacted].  Prior hearing notices for a May 12, 2016, hearing were returned as undeliverable from an address at [redacted].  Meanwhile, a May 25, 2016, notation in the Veteran's electronic claims file identified a third address at [redacted].  In light of this conflicting information as to his current address, it is unclear if the Veteran received notice of this scheduled hearing date.  This should be clarified upon remand, and the Veteran should be rescheduled for his requested hearing.  

The AOJ should ensure that relevant notices and requests for arguments are sent to the Veteran's correct representative, currently the Texas Veterans Commission.

Additionally, the Veteran submitted a timely standard notice of disagreement (SNOD) for the denial of his claim to reopen for service connection for TBI, and for increased ratings for SFW of the right calf and SFW of the left ankle.  See July 2015 and December 2015 SNODs.  No Statement of the Case (SOC) has been provided for these issues; thus, the Board has no discretion, and the case must be remanded for this purpose.  38 C.F.R. § 19.9(c) (2015; Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues should not be returned to the Board unless a timely substantive appeal is received after the issuance of a SOC.  38 C.F.R. § 20.200, 20.202, 20.302 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Clarify the Veteran's current address, to include consideration of the May 25, 2016, address notation in VBMS, prior to the last hearing notification letter.

2.  Then, schedule the Veteran for a Board hearing via videoconference; forward notice of the hearing date to the Veteran at his current address, with a copy to his appointed representative as of the date of the notice.

3.  Provide a Statement of the Case to the Veteran and his representative for the issues of entitlement to an increased rating for shell fragment wounds of the right calf and the left ankle; with the requirements for a substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  All claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

